Exhibit 10.16

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into and effective as of February 27,  2017 (the “First Loan
Modification Effective Date”), by and between (i) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”),
(ii) ATRICURE, INC., a Delaware corporation with its chief executive office
located at 7555 Innovation Way, Mason, Ohio 45040 (“Atricure”), (iii)  ATRICURE,
LLC, a Delaware limited liability company (“Atricure LLC”) (iv)  ENDOSCOPIC
TECHNOLOGIES, LLC, a Delaware limited liability company (“Endoscopic”) and (v)
nCONTACT SURGICAL, LLC, a Delaware limited liability company (“nContact”, and
together with Atricure, Atricure LLC and Endoscopic, individually and
collectively, jointly and severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of April 25, 2016,
evidenced by, among other documents, a certain Second Amended and Restated Loan
and Security Agreement dated as of April 25, 2016, between Borrower and Bank (as
amended, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain Second
Amended and Restated Joint Intellectual Property Security Agreement dated as of
April 25, 2016 (the “IP Agreement”); and (iii) in a certain Unconditional
Guaranty dated as of September 26, 2012, a certain Guarantor Security Agreement,
dated as of September 26, 2012 and the Dutch Security Documents, in each case
executed by Atricure Europe, B.V., a company organized under the laws of The
Netherlands and a wholly owned Subsidiary of Borrower (the documents described
in the foregoing clauses (i) through (iii), together with any other collateral
security granted to Bank, are collectively referred to as the “Security
Documents”).

Hereinafter, the Security Documents, together all other documents evidencing or
securing the Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

A.



Modifications to Loan Agreement.

1



The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9(a) thereof:

“(a)Minimum Revenue.  Minimum revenue, measured monthly on a trailing twelve
month basis and determined in accordance with GAAP, of at least the following
for the periods indicated below:

﻿

 

Monthly Period Ending

Trailing Twelve Month Revenue

April 30, 2016

$129,305,000.00 

May 31, 2016

$131,235,000.00 

June 30, 2016

$133,957,000.00 

July 31, 2016

$136,886,000.00 

﻿

 

August 31, 2016

$138,115,000.00 



--------------------------------------------------------------------------------

 

September 30, 2016

$139,227,000.00 

October 31, 2016

$140,432,000.00 

November 30, 2016

$142,323,000.00 

December 31, 2016

$144,706,000.00 

;  provided,  that the foregoing minimum revenue financial covenant will not be
tested for any monthly compliance period in which a Streamline Period has been
in effect for each day in such monthly compliance period.  Minimum revenue
financial covenant levels for the fiscal year commencing January 1, 2017 and
thereafter shall be mutually determined by Borrower and Bank on or before
February 15 of each fiscal year, based on the Borrower’s annual forecast for
each such fiscal year; provided,  that such financial covenant levels shall in
any event reflect and require not less than five percent (5.00%) year-over-year
organic growth.”

and inserting in lieu thereof the following:

“(a)Minimum Revenue.  Minimum revenue, measured monthly on a trailing twelve
month basis and determined in accordance with GAAP, of at least the following
for the periods indicated below:

﻿

Monthly Period Ending

Trailing Twelve Month Revenue

January 31, 2017

$144,423,000.00 

February 28, 2017

$146,214,000.00 

March 31, 2017

$148,613,000.00 

April 30, 2017

$149,364,000.00 

May 31, 2017

$151,000,000.00 

June 30, 2017

$153,189,000.00 

July 31, 2017

$152,208,000.00 

August 31, 2017

$153,930,000.00 

September 30, 2017

$157,709,000.00 

October 31, 2017

$158,533,000.00 

November 30, 2017

$161,691,000.00 

December 31, 2017

$162,888,000.00 

;  provided,  that the foregoing minimum revenue financial covenant will not be
tested for any monthly compliance period in which a Streamline Period has been
in effect for each day in such monthly compliance period.  Minimum revenue
financial covenant levels for



2

 

--------------------------------------------------------------------------------

 

the fiscal year commencing January 1, 2018 and thereafter shall be mutually
determined by Borrower and Bank on or before February 15 of each fiscal year,
based on the Borrower’s annual forecast for each such fiscal year; provided,
 that such financial covenant levels shall in any event reflect and require not
less than five percent (5.00%) year-over-year organic growth.”

2



The Loan Agreement shall be amended by deleting the following text appearing as
clause (f) of the definition of “Permitted Investments” in Section 13.1 of the
Loan Agreement.

“(f)Investments (i) by Borrower in Subsidiaries (other than Foreign
Subsidiaries) that are Secured Guarantors; (ii) by Subsidiaries in Borrower; and
(iii) Investments of any Borrower in any other Borrower;”

and inserting in lieu thereof the following:

“(f)Investments (i) by Borrower in Subsidiaries (other than Foreign
Subsidiaries) that are Secured Guarantors; (ii) by Borrower in Foreign
Subsidiaries in the ordinary course of business, consistent with past practices;
 (iii) by Subsidiaries in Borrower; and (iv)  by any Borrower in any other
Borrower;”

3



The Loan Agreement shall be amended by inserting the following new definition in
Section 13.1 thereof, in its applicable alphabetical order:

 “First Loan Modification Effective Date” is February 27, 2017.

4



The Loan Agreement shall be amended by deleting he Compliance Certificate
attached as Exhibit B thereto and inserting Exhibit A attached hereto in lieu
thereof.

4. CONDITIONS PRECEDENT.  As a condition precedent to the effectiveness of this
Loan Modification Agreement and the Bank’s obligation to make further Advances
under the Revolving Line, the Bank shall have received the following documents
prior to or concurrently with this Loan Modification Agreement, each in form and
substance satisfactory to the Bank:

A.



this Loan Modification Agreement duly executed on behalf of each Borrower and
signed by way of acknowledgement by Guarantor;

B.



Bank shall have received copies, if necessary, certified by a duly authorized
officer of each Borrower, to be true and complete as of the date hereof, of each
of (i) the governing documents of each Borrower as in effect on the date hereof
(but only to the extent changed since last delivered to Bank), (ii) the
resolutions of each Borrower authorizing the execution and delivery of this Loan
Modification Agreement, the other documents executed in connection herewith and
each Borrower’s performance of all of the transactions contemplated hereby (but
only to the extent required by Borrower’s board of directors and/or Operating
Documents), and (iii) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be so authorized on behalf of
each Borrower (but only to the extent such officers have changed since the
Effective Date);

C.



certified copies, dated as of a recent date, of financing statement and other
lien searches of each Borrower, as Bank may request and which shall be obtained
by Bank, accompanied by written evidence (including any UCC termination
statements) that the Liens revealed in any such searches will be terminated
prior to or in connection with the Loan Modification Agreement; 

D.



updated evidence satisfactory to Bank that the insurance policies required for
Borrower are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses or endorsements in
favor of Bank; and



3

 

--------------------------------------------------------------------------------

 

E.



such other documents as Bank may reasonably request.

5. FEES.  Borrower shall reimburse Bank for all reasonable legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.  

6. AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS.  Other than as expressly altered by this Loan
Modification Agreement, Borrower hereby ratifies, confirms, and reaffirms all
terms and conditions of the Loan Documents and all security or other collateral
granted to the Bank, and confirms that the indebtedness secured thereby
includes, without limitation, the Obligations.

9. NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and
effect.  Bank’s agreement to modifications to the existing Obligations pursuant
to this Loan Modification Agreement in no way shall obligate Bank to make any
future modifications to the Obligations.  Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Obligations.  It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

11. RIGHT OF SET-OFF.  In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank  (including a Bank subsidiary) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY.  Without limiting Section 12.9 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower.  The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

13. JURISDICTION/VENUE.  Section 11 of the Loan Agreement is hereby incorporated
by reference.



4

 

--------------------------------------------------------------------------------

 

14. COUNTERSIGNATURE.  This Loan Modification Agreement shall become effective
only when it shall have been executed by each Borrower and Bank.

[The remainder of this page is intentionally left blank]





5

 

--------------------------------------------------------------------------------

 

This Loan Modification Agreement is executed as of the First Loan Modification
Effective Date.

﻿

﻿

 

 

 

 

BORROWER:

 

 

 

 

﻿

 

 

 

 

ATRICURE, INC.

ATRICURE, LLC

 

﻿

 

 

 

 

By:

/s/ M. Andrew Wade

By:

/s/ M. Andrew Wade

 

Name:

M. Andrew Wade

Name:

M. Andrew Wade

 

Title:

SVP and Chief Financial Officer

Title:

SVP and Chief Financial Officer

 

﻿

 

 

 

 

ENDOSCOPIC TECHNOLOGIES, LLC

nCONTACT SURGICAL, LLC

 

﻿

 

 

 

 

By:

/s/ M. Andrew Wade

By:

/s/ M. Andrew Wade

 

Name:

M. Andrew Wade

Name:

M. Andrew Wade

 

Title:

SVP and Chief Financial Officer

Title:

SVP and Chief Financial Officer

 

﻿

 

 

 

 

BANK:

 

 

 

 

﻿

 

 

 

 

SILICON VALLEY BANK

 

 

 

﻿

 

 

 

 

By:

/s/ Tom Hertzberg

 

 

 

Name:

Tom Hertzberg

 

 

 

Title:

Director

 

 

 

﻿

﻿

﻿

﻿

The undersigned, M. Andrew Wade, Director of  ATRICURE EUROPE, B.V., a company
organized under the laws of The Netherlands and a wholly owned Subsidiary of
Borrower, ratifies, confirms and reaffirms, all and singular, the terms and
conditions of (i) a certain Unconditional Guaranty dated as of September 26,
2012 (the “Guaranty”) (ii) a certain Guarantor Security Agreement, dated as of
September 26, 2012 (the “Guarantor Security Agreement”), and (iii) the Dutch
Security Documents (as in effect on the date hereof, the “Dutch Security
Documents”), and acknowledges, confirms and agrees that the Guaranty, the
Guarantor Security Agreement and the Dutch Security Documents shall remain in
full force and effect and shall in no way be limited by the execution of this
Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.

﻿

﻿

 

 

﻿

ATRICURE EUROPE, B.V.

﻿

 

 

﻿

By:

/s/ M. Andrew Wade

﻿

Name:

M. Andrew Wade

﻿

Title:

Managing Director

﻿

 

6

 

--------------------------------------------------------------------------------

 

 

Exhibit A to First Loan Modification Agreement

EXHIBIT B

﻿

COMPLIANCE CERTIFICATE

﻿

﻿

TO:SILICON VALLEY BANKDate: 

FROM: ATRICURE, INC., ATRICURE, LLC,
ENDOSCOPIC TECHNOLOGIES, LLC and nCONTACT SURGICAL, LLC

﻿

The undersigned authorized officer of Atricure, Inc. (“Borrower”) certifies for
itself and each other Borrower that under the terms and conditions of the Second
Amended and Restated Loan and Security Agreement between Borrower and Bank (as
amended, the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
 however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided,  further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. 

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

﻿

Reporting Covenant

Required

Complies

﻿

 

 

Transaction Reports

Non-Streamline: Weekly; Streamline or if no outstanding Advances: monthly within
30 days of month end

Yes   No

Monthly payable & receivable items, check registers,
general ledger, & reconciliations

Monthly within 30 days of month end

Yes   No

Borrower financial statements with
Compliance Certificate

Monthly within 30 days  of month end

Yes   No

Annual financial statement (CPA Audited)

Within 120 days after FYE

Yes   No

Annual budgets and projections

Within 30 days after FYE

Yes   No

﻿

﻿

Financial Covenants

Required

Actual

Complies

﻿

 

 

 

Maintain as indicated

 

 

 

Minimum Revenue (monthly, on a trailing twelve month basis)

*

$

Yes   No

Minimum Liquidity Ratio (when required; monthly)

1.50:1.00

_____:1.00

Yes   No

*See Loan Agreement

 

 

 

﻿





7

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

Performance Pricing/

Streamline Period

 

﻿

 

 

Streamline Requirement Met?

See Loan Agreement

Yes   No


Yes, interest rate on Advances equal to the Prime Rate

No, interest rate on Advances equal to the Prime Rate plus one and one-quarter
percent (1.25%)

﻿

Borrower is party to, or bound by, the following material Restricted Licenses
that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate:

﻿

.

﻿

Borrower intends to register the following copyrights or mask works with the
United States Copyright Office that were not previously noted in a prior
Compliance Certificate:

﻿

.

﻿

Borrower has (i) obtained the following Patents, registered Trademarks,
registered Copyrights, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, and (ii) applied for
the following Patents and the registration of the following Trademarks; in each
case, that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate (to be reported on as part of the Compliance Certificate
due following the last month of each fiscal quarter):

.

﻿

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

﻿

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

﻿

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

﻿

ATRICURE, INC.

ATRICURE, LLC
ENDOSCOPIC TECHNOLOGIES, LLC
nCONTACT SURGICAL, LLC

 

 

By:

Name:

Title:

 

BANK USE ONLY

 

Received by: _____________________

authorized signer

Date: _________________________

 

Verified: ________________________

authorized signer

Date: _________________________

 

Compliance Status:Yes     No

﻿

﻿





8

 

--------------------------------------------------------------------------------

 

 



Schedule 1 to Compliance Certificate

﻿

Financial Covenants of Borrower

﻿

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

﻿

Dated:____________________

﻿

I.Minimum Revenue (Section 6.9(a))

﻿

Required: Achieve minimum revenue, measured monthly on a trailing twelve month
basis and determined in accordance with GAAP, of at least the following for the
periods indicated below:

Monthly Period Ending

Trailing Twelve Month Revenue

January 31, 2017

$144,423,000.00 

February 28, 2017

$146,214,000.00 

March 31, 2017

$148,613,000.00 

April 30, 2017

$149,364,000.00 

May 31, 2017

$151,000,000.00 

June 30, 2017

$153,189,000.00 

July 31, 2017

$152,208,000.00 

August 31, 2017

$153,930,000.00 

September 30, 2017

$157,709,000.00 

October 31, 2017

$158,533,000.00 

November 30, 2017

$161,691,000.00 

December 31, 2017

$162,888,000.00 

﻿

;  provided,  that the foregoing minimum revenue financial covenant will not be
tested for any monthly compliance period in which a Streamline Period has been
in effect for each day in such monthly compliance period.  Minimum revenue
financial covenant levels for the fiscal year commencing January 1, 2018 and
thereafter shall be mutually determined by Borrower and Bank on or before
February 15 of each fiscal year, based on the Borrower’s annual forecast for
each such fiscal year; provided,  that such financial covenant levels shall in
any event reflect and require not less than five percent (5.00%) year-over-year
organic growth.

﻿

Actual: Minimum revenue measured on a trailing twelve month basis:

﻿

﻿

A.

Borrower’s revenue

$

﻿

Has a Streamline Period been in effect for each day in the applicable monthly
compliance period?

﻿

 No, minimum revenue financial covenant tested  Yes, testing not required





9

 

--------------------------------------------------------------------------------

 

 

﻿

Is line A greater than or equal to $[]?  

﻿

 No, not in compliance  Yes, in compliance

10

 

--------------------------------------------------------------------------------

 

 

II.Minimum Liquidity Ratio (Section 6.9(b))

﻿

Required:Maintain a minimum Liquidity Ratio of at least 1.50 to 1.00 at all
times.

﻿

Actual:

﻿

A.

Borrower’s unrestricted cash (and Cash Equivalents) held with Bank and its
Affiliates (which shall be not less than $15,000,000.00) (for purposes of
clarity, the parties acknowledge that Borrower’s cash or Cash Equivalents shall
not be considered to be restricted by reason of the fact that they are subject
to Bank’s Lien)

$

B.

Borrower’s Eligible Accounts

$

C.

 

 

Without duplication, up $4,375,000.00 of Borrower’s Eligible Foreign Accounts

$

D.

Line A plus line B plus line C

$

E.

All Indebtedness of Borrower owed to Bank (exclusive of the undrawn portion of
the Revolving Line), including, without limitation or duplication, the face
amount of any outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit but excluding the undrawn portion of the Revolving Line)

 

$

 

E.

Liquidity Ratio (line C divided by line D)

:1.00

﻿

Is line A equal to or greater than $15,000,000.00?

﻿

 No, not in compliance  Yes, in compliance

﻿

Is line E greater than or equal to 1.50:1.00?  

﻿

 No, not in compliance  Yes, in compliance

﻿

﻿

Has line E been greater than or equal to 1.75:1.00 for three consecutive monthly
compliance periods (including this monthly compliance period)?  

﻿

 No, Streamline Period NOT in effect  Yes Streamline Period in effect

﻿



11

 

--------------------------------------------------------------------------------